                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:18-cv-20-FDW

AJANAKU MURDOCK,                    )
                                    )
            Plaintiff,              )
                                    )
            vs.                     )
                                    )                         PROTECTIVE ORDER
CHRISTINA THOMPSON, et al.,         )
                                    )
            Defendants.             )
___________________________________ )


       THIS MATTER comes before the Court on Defendants’ Motion for Protective Order,

(Doc. No. 42). Plaintiff opposes the Motion, arguing that it is unnecessary, burdensome, and time

consuming. (Doc. No. 44). The Motion is GRANTED as follows:

       In order for Defendants Christina Thompson, Donna McAllister, Wesley Mabry, Donna

Houser and Elizabeth Paul (“Defendants”) to respond to Plaintiff’s discovery request they will be

required to produce information (which term includes data or data compilations in the form of

documents, electronic media, testimony, or any other form or medium) that is otherwise

confidential. It is anticipated that some portion of the confidential information relates to current

or former inmates in the custody of the Division of Adult Correction of the Department of Public

Safety (“DPS”), including Plaintiff, or relates to current or former employees of DPS, including

Defendants. This confidential information (“Confidential Information”) is expected to include

inmate records deemed confidential pursuant to N.C.G.S. §§ 148-74 and -76, and may include

information that is confidential under 42 CFR 2.1, et seq., N.C.G.S. § 122C-52, and the federal

Health Insurance Portability and Accountability Act. In light of the confidentiality of this material,

                                                  1
and in an effort to protect that confidentiality, Defendants require the entry of a protective order to

release the Confidential Information and to ensure that the Confidential Information is not

disclosed or used for any purpose other than in connection with this litigation. In the interests of

justice and to further the legitimate causes of this litigation, Defendants agree to disclose the

Confidential Information in their possession, custody, or control, subject to the conditions set forth

herein and adopted by the Court. Accordingly, it is hereby ORDERED that:

       1. Scope of the Order. This Order applies to all information produced by the Defendants

in response to Plaintiff’s discovery requests and thereafter in the course of the prosecution or

defense of this action, provided that the presiding judicial officer shall determine the procedure for

presentation of Confidential Information at pre-trial hearings and trial.

       2. Use of Confidential Information. All Confidential Information, as defined in this Order,

shall be used solely in the prosecution or defense of this action including, but not limited to,

mediation, other alternative dispute resolution processes, any other settlement process, and all

other pretrial, trial, and post-trial proceedings in this action, and shall not be used or disclosed by

any person for any other purpose.

       3. Disclosure. “Disclose” or “disclosure” means to provide, impart, transmit, transfer,

convey, publish, or otherwise make available.

       4. Confidential Information. “Confidential Information” is defined as follows:

       a.      Any personnel files, as that term is defined in N.C.G.S. § 126-22(3), maintained by

               DPS.

       b.      The medical records of Plaintiff.

       c.      The financial records, telephone records, and e-mail records of Defendants.

       d.      Reports of, investigations into, and any findings regarding alleged incidents of
                                                   2
              sexual misconduct or use of force by current or former employees of DPS.

       e.     The medical and mental health records generated in the treatment or handling of

              current or former inmates during their incarceration within DPS which are deemed

              confidential by N.C.G.S. §§ 148-74 and -76.

       f.     Records generated in the housing and handling of current or former inmates during

              their incarceration within the DPS, including video recordings, which are deemed

              confidential by N.C.G.S. §§ 148-74 and -76.

       g.     Highly sensitive security information as it relates to investigations, security

              designations, staffing patterns and logs, schematic or other drawings and diagrams,

              and other sensitive security information.

       h.     Other information that is potentially embarrassing or invasive of the privacy of a

              person not a party to this litigation and therefore an appropriate subject of a

              protective order under Rule 26(c)(1) of the Rules of Civil Procedure.

       5. Disclosure of Confidential Information. Confidential Information shall not be disclosed

to anyone except:

       a.     The court and its personnel;

       b.     The parties to this action;

       c.     Counsel for the parties to this action and employees of said counsel;

       d.     Experts or consultants specifically retained by the parties or their attorneys to assist

              them in the preparation of this case or to serve as expert witnesses at the trial of this

              action, but only after execution of a Confidentiality Agreement as provided in

              Paragraph 6; and

       e.     Court reporters or videographers engaged to record depositions, hearings, or the
                                                 3
               trial in this action.

       6. Confidentiality Agreements. Before Confidential Information is disclosed to any person

described in Paragraphs 5(d) of this Order, the party or counsel for the party disclosing the

information shall inform the person to whom the disclosure is to be made that Confidential

Information shall be used only for the purpose of the prosecution or defense of this action, and

shall obtain from the person to whom the disclosure is to be made a signed confidentiality

agreement in the form attached hereto as Exhibit A. The party disclosing the Confidential

Information to said person shall maintain the original Confidentiality Agreement and also will

produce a copy of the Confidentiality Agreement to other parties to this action.

       7. Designation of Confidential Information. Information shall be designated as

Confidential Information in the following manner:

       a.      In the case of information reduced to paper form, the designation shall be made:

               (1)     by placing the appropriate legend, “CONFIDENTIAL – SUBJECT TO

                       PROTECTIVE ORDER,” on each page containing such information or;

               (2)     by such other means as agreed to by the parties. The party disclosing the

                       information shall designate the documents as confidential at or before the

                       time of disclosure. A party may make the designation with respect to

                       information disclosed by another party by a writing directed to the

                       producing party. The producing party shall then be responsible for labeling

                       the designated information as provided herein.

       b.      Information on a computer disk, data tape, or other medium that has not been

               reduced to paper form shall be designated as Confidential Information:

               (1)     by informing the parties to this action in writing that the computer disk, data
                                                  4
            tape, or other medium contains such Confidential Information and, where

            applicable, specifying by Bates or other page number the particular

            information being designated or;

     (2)    by such other means as agreed to by the parties. To the extent practicable,

            such physical medium should also be labeled using the appropriate legend.

            Any party receiving Confidential Information designated under this

            Paragraph 7(b) shall then be responsible for appropriately labeling any

            printed version(s) of such information that it creates.

c.   In the case of deposition testimony, any party may designate information disclosed

     during a deposition as Confidential Information by either:

     (1)    identifying on the record at the deposition the information that is to be

            treated as Confidential Information or;

     (2)    marking the portions of the deposition transcript to be designated as

            Confidential Information within 21 days after receipt of the transcript.

            When the deponent and the attending parties do not agree to waive the

            reading, correcting, and signing of the transcript, all information disclosed

            during a deposition shall be treated as Confidential Information before the

            expiration of the 21-day period unless otherwise agreed by the parties and

            the deponent. If any deposition testimony or any document or information

            used during the course of a deposition is designated as Confidential

            Information, each page of the deposition transcript containing such

            information shall be labeled with the appropriate legend specified in

            Paragraph 7(a), and the first page of the deposition transcript shall be
                                      5
                       labeled in a manner that makes it readily apparent that the transcript

                       contains Confidential Information.

       d.      Any other information that is not reduced to physical form or cannot be

               conveniently labeled shall be designated as Confidential Information by serving a

               written notification of such designation on counsel for the other parties. The notice

               shall, where applicable, specify by Bates or other page number the particular

               information being designated.

       8. Disputes over Designations. If any party objects to the designation of any information

as confidential, the parties shall attempt to resolve the disagreement on an informal basis. If the

objection is not so resolved, the objecting party may move the court for appropriate relief. The

information in question shall continue to be treated as confidential in accordance with the disputed

designation unless and until the court issues a final ruling that the information does not qualify for

such a designation. The nonfiling by the objecting party of a motion for relief shall not be deemed

an admission that the information in question qualifies for the disputed designation.

       9.    Inadvertent Disclosure of Confidential Information. Inadvertent disclosure of

Confidential Information, without identifying the same as confidential, shall not be deemed a

waiver of confidentiality with regard to similar or related information nor shall it be deemed a

waiver of confidentiality with regard to the information inadvertently disclosed if promptly called

to the attention of each receiving party.

       10. Filing of Confidential Information Under Seal.

       a.      The Parties Must Confer. Before filing a document containing any Confidential

       Information, the filing party must confer with the other parties about how the document

       should be filed. If the party that provided the Confidential Information decides that the
                                                  6
       document should be sealed, the filing party shall file the document as a sealed document

       along with a memorandum providing the information required in Local Civil Rule 6.1(c),

       subsections (1) through (4). If a party other than the filing party seeks to have the document

       sealed, the filing party shall file the document as a sealed document along with a notice

       stating that, pursuant to this Paragraph 10, any party seeking to keep the document sealed

       must within 7 days file a supporting memorandum providing the information required in

       Local Civil Rule 6.1(c), subsections (1) through (4) or the document will be unsealed.

       b.      The Court may unseal Confidential Information. The Court will review the

       memorandums filed under this Paragraph 10 and may unseal or limit the sealing of a

       document if the sealing is not supported by law. The Court also may unseal documents

       consistent with Local Civil Rule 6.1(h).

       11. Authors/Recipients. Except as specifically provided herein, this Order shall not limit

use by a party of its own Confidential Information, nor shall this Order limit the ability of a party

to disclose any document to its author or to anyone identified on the face of the document as a

recipient.

       12. Return of Confidential Information. Following the conclusion of this action, including

any appeals, a party that produced Confidential Information may request in writing its return by

any other party. Within 60 days after service of such a request, any party that received the

Confidential Information shall either return it to counsel for the producing party or destroy it, at

the election of the receiving party; provided that the information shall not be destroyed if otherwise

ordered by the court or a motion for relief from this Paragraph 12 is pending. If a receiving party

elects to destroy the Confidential Information rather than returning it to the producing party, the

party shall provide to the producing party by the 60- day deadline a signed certification that the
                                                  7
Confidential Information has been destroyed. This Paragraph shall not be construed to require the

return or destruction of any regularly maintained litigation files held by the attorneys of record for

each party as archival records or other attorney work-product created for any party. Any

Confidential Information, or portions or excerpts thereof, which are not returned or destroyed

pursuant to this Paragraph shall remain subject to the terms of this Order.

       13. Admissibility of Information. Neither the terms of this Order nor the disclosure or

designation as confidential of any information pursuant to it shall be deemed to establish or vitiate

the admissibility under the Federal Rules of Evidence of any information subject to this Order.

       14. Confidential Employee Information. Pursuant to N.C.G.S. § 126-24(4), this Order

authorizes the disclosure of confidential portions of the personnel files maintained by the DPS-

DAC of current or former employees in accordance with the terms of this Order.

       15. Modification. This Order is without prejudice to the right of any party or witness to

seek modification or amendment of the Order by motion to the court, or to seek and obtain

additional protection with respect to Confidential Information as such party may consider

appropriate.

       IT IS SO ORDERED.



                                       Signed: April 11, 2019




                                                  8
                  IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                            3:18-CV-00020-FDW
                                      )
 AJANAKU MURDOCK,                     )
                           Plaintiff, )
                                      )          EXHIBIT A
 v.                                   )  CONFIDENTIALITY AGREEMENT
                                      )
 FNU THOMPSON, et al,                 )
                         Defendants. )
                                      )
                                      )

       I have read and am familiar with the terms of the Protective Order governing the disclosure
of confidential information in the case of Murdock v. FNU Thompson, et al., Case No. 3:18-CV-
00020 United States District Court for the Western District of North Carolina. I agree to abide by
all the terms of said Order and not to reveal or otherwise communicate any of the information or
documents disclosed to me pursuant thereto to anyone except in accordance with the terms of said
Order. I agree not to make use of any information obtained, whether in documentary or other
form, pursuant to that Order other than for purposes of this litigation. I also agree to return to
counsel of record no later than 60 days after the termination of this litigation any and all documents
in my possession containing information which is the subject of said Order or disclosed to me
pursuant to the Order (whether such information is in the form of notes, memoranda, reports, or
other written communications or documents prepared by any person at any time containing
information covered by the terms of said Order). I further agree to submit myself to the jurisdiction
of the foregoing court, including its contempt power, for enforcement of said Order.

________________________
Signature         (Date)

________________________
Printed Name




                                                  9
